DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2020 has been entered.
 
Response to Arguments
Applicant's arguments have been fully considered but they are moot in view of the new ground of rejection.  Specifically, a new reference has been cited in combination with the art of record to further obviate the claims as amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which 
The independent claims now require "wherein a second side of the electrode layer is covered by a mask that prevents infiltration of the catalyst precursor".  However, explicit support for such limitations cannot be found in the specification as originally filed. No figures to show such masking as presented and the instant specification describes that: 
"[0032] At block 930, the cathode catalyst precursor is infiltrated in a first side of the electrode layer. In some embodiments, areas of the electrode layer that are not intended to be infiltrated with the cathode catalyst precursor are coated with an acrylic paint mask. The infiltration can be performed, for example, by dipping or immersing the electrode layer in the cathode catalyst precursor." 
However, masking of the second side (which is eventually intended to be infiltrated with the catalyst) during the first infiltration is not explicitly disclosed such that a person of ordinary skill in the art would necessarily appreciate that the second side of the electrode layer is the area which is intended to be masked.  
A person of ordinary skill in the art would understand the disclosure could relate to patterning the same side of the electrode layer which is being infiltrated to create edge portions with different compositions or other arrangements which are typical in the art and therefore completely covering a second side of the electrode layer is not taken to be supported by the specification as originally filed as such is a very specific portion of “the electrode layer not intended to be infiltrated” which is not inferable from the specification as originally filed in a manner which reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following is a section from the MPEP 2144.05 concerning the obviousness of ranges: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). 

Claims 1-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sholklapper et al. (US Pub 2008/0193803 cited in IDS) in view of Samson et al. (US Pub 2015/0244001 of record) and Larsen (US Pub 2011/0089028 newly cited).
In regard to independent claim 1, Sholklapper et al. teach a method of fabricating an electrode structure comprising: (a) providing an electrode layer comprising a ceramic , the ceramic being porous (paragraph [0036] - providing a porous YSZ substrate); (b) providing a catalyst precursor, the catalyst precursor being a cathode catalyst precursor or an anode catalyst precursor (paragraph [0037]); (c) infiltrating the catalyst precursor in a first side of the electrode layer (paragraph [0038]); (d) after infiltrating (operation c), heating the electrode layer to about 800°C, the catalyst precursor forming a catalyst, the catalyst being a cathode catalyst or an anode catalyst (paragraph [0039, 0053]). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to perform multiple infiltrations steps, including multiple heating steps such as to 350°C after each infiltration (such as after a second infiltration but prior to a third infiltration) in the method of Sholklapper et al. as such improves the infiltration of the material into the ceramic backbone as taught by Samson et al.   Additionally, a person of ordinary skill in the art would appreciate the ability to duplicate or rearrange the steps of the prior art in order to achieve the desired level of catalyst loading (see MPEP 2144.04 Part VI).
In regard to the amendment, the claims now differ from the prior art in calling for during the infiltrating step, a second side of the electrode layer is covered by a mask that prevents infiltration of the catalyst precursor.  However, Larsen teaches a similar method of forming an electrode structure from multiple infiltration steps of a cathode or anode precursor material into a porous ceramic substrate 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to mask a second side of the electrode substrate during each infiltration in the method of Sholklapper et al. as such forms a fuel cell component with improved lifetime performance as taught by Larsen.  
In regard to claim 2, Sholklapper et al. teach when the catalyst precursor is infiltrated in the first side of the electrode layer the catalyst precursor is heated to about 100°C (see paragraph [0072] - in a manner which obviates about 95°C). 
In regard to claim 3, Sholklapper et al. teach infiltrating the catalyst precursor in the first side of the electrode layer are performed in a vacuum (paragraph [0038]) while no particular level of vacuum is described by the prior art the determination of the vacuum level would have been obvious absent evidence of criticality. 
In regard to claim 4, Sholklapper et al. teach heating the electrode layer to about 150°C before infiltration (paragraph [0066]) which is taken to obviate the claimed heating as general differences in temperature are obvious absent evidence of criticality.   Further, the Examiner notes heating to the temperatures described by the prior art naturally include heating to the claimed temperatures as the prior art teaches ramping up temperatures 1°C at a time (paragraph [0064] and therefore the electrode layer will spend some amount of time at the claimed temperatures prior to the heating steps. 
In regard to claim 5, Sholklapper et al. teach the method includes infiltrating the catalyst precursor in the first side of the electrode layer; and heating the electrode layer as applied to claim 1 
	In regard to claim 6, Sholklapper et al. teach heating operations are performed for one to four hours in some embodiments (paragraph [0055, 0066]).
In regard to claim 7, Sholklapper et al. teach the ceramic comprises stabilized zirconia (i.e. YSZ - Examples)
In regard to claim 8, Sholklapper et al. teach the catalyst precursor comprises a metal salt (abstract, such as lanthanum nitrate in the examples).
	In regard to claim 10, Sholklapper et al. teach excess catalyst is removed from the electrode layer after operations (d) and (f) (paragraph [0068]). 
	In regard to claims 11 and 12, Sholklapper et al. teach the electrode and/or the catalyst layer is about 10 microns thick (paragraph [0065-66]). 
	In regard to independent claim 13, Sholklapper et al. teach the method as applied to claim 1 above and further teach examples such as Example 5 in paragraph [0087] which further includes infiltrating the cathode catalyst precursor in a first side of the electrode layer and infiltrating the anode catalyst precursor in a second side of the electrode layer (opposite sides of the YSZ disk) which is then heat treated to of 800°C. as applied above. 
As noted above, Sholklapper et al. teach the ability to perform multiple infiltration steps (paragraph [0057], i.e. additional steps f and g) and include multiple heat treating steps (see Example 9 - paragraph [0095] for example, an additional catalyst is infiltrated and heat treated after that infiltration and heat treatment in Example 1). Sholklapper et al. further teach that after formation the fuel cell is operated at 700°C (paragraph [0094]) which is reasonably considered to obviate step (h) as amended because heating to the operating temperature of the fuel cell is lower than the temperature of the first heat treatment of 800°C. Further, Samson et al. teach a method of forming a fuel cell electrode and the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to perform multiple infiltrations steps (i.e. two infiltrations of each cathode and anode side), including multiple heating steps such as to 350°C after each infiltration in the method of Sholklapper et al. as such improves the infiltration of the material into the ceramic backbone as taught by Samson et al.   A person of ordinary skill in the art would appreciate the ability to duplicate or rearrange the steps of the prior art in order to achieve the desired level of catalyst loading (see MPEP 2144.04 Part VI).
In regard to the amendment, the claims now differ from the prior art in calling for during the infiltrating step, a second side of the electrode layer is covered by a mask that prevents infiltration of the catalyst precursor.  However, Larsen teaches a similar method of forming an electrode structure from multiple infiltration steps of a cathode or anode precursor material into a porous ceramic substrate such as doped zirconia (paragraph [0048]) and the desirability to mask the opposite side of the substrate when impregnating and infiltrating the anode or cathode catalyst material into the porous substrate (naturally preventing infiltration of the catalyst material into the masked regions) because such forms cells with improved lifetime electrode performance (see paragraphs [0083-0105] - masking is described in all of the examples).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to mask a second side of the electrode substrate during each infiltration in the 
In regard to claims 14, 15 and 17, Sholklapper et al. teach the catalyst layer is about 10 microns (paragraph [0066]) while no particular cathode, anode and electrolyte thicknesses are disclosed by the prior art, selecting the individual layer thicknesses would have been obvious to one of ordinary skill in the art at the time the instant application was filed as changes to size and shape are obvious modifications (see MPEP 2144.04 Part IV) and merely scaling up or down the layers would have been obvious to achieve desired electrochemical properties absent evidence of criticality.  A person of ordinary skill in the art would appreciate that the prior art would necessarily include an electrolyte between the anode and cathode.
In regard to claim 18, Sholklapper et al. teach the cathode catalyst precursor comprises a first metal salt, and wherein the anode catalyst precursor comprises a second metal salt (see precursor compositions in paragraphs [0076-0082]). 
In regard to claims 19 and 20, Sholklapper et al. teach the method includes infiltrating the anode and cathode catalyst precursors in the first and second side of the electrode layer; and heating the electrode layer as applied to claim 13 above.  Particular timings and amounts of catalyst material deposited on the electrode layer are described in Examples 1-16 of the prior art (see for example, paragraph [0066]). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sholklapper et al., Larsen and Samson et al. as applied to claim 1, and further in view of Liu et al. (USP 8,802,316 of record).
In regard to claim 9, Sholklapper et al. teach the method as applied above with a lanthanum nitrate precursor but do not specifically disclose the catalyst precursor comprises citric acid.  However, Liu et al. teach a similar method of infiltrating an YSZ porous ceramic with a lanthanum nitrate catalyst 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to include citric acid in the catalyst precursor of Sholklapper et al. as such improves the properties of the precursor for infiltration and the resultant catalyst as taught by Liu et al.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sholklapper et al., Larsen and Samson et al. as applied to claim 13, and further in view of Hertz et al. (US Pub 2009/0169942 of record).
In regard to claim 13, Sholklapper et al. teach the method as applied above but does not describe anode and cathode electrodes formed from the same precursor.  However, Hertz et al. teach a similar method of forming a solid oxide fuel cell electrode including a YSZ porous ceramic (paragraph [0039]) and the desirability for the anode and cathode to have the same composition as such reduces the number of materials and processes needed (paragraph [0036]). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the instant application was filed to use the same catalyst precursor for the anode and cathode of Sholklapper et al. as such improves reduces the material and processing costs as taught by Hertz et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635.  The examiner can normally be reached on Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723